DETAILED ACTION
Applicant’s election without traverse of oligonucleotide, cell adhesion molecule, , siRNA, SEQ ID NO: 1, hematopoietic cell, lysine residue 76, and DPPE, in the reply filed on 11/9/20 is acknowledged.
It is noted that SEQ ID NOs: 1-7 have been searched and examined due to the minimal number of species recited.
Claims 5, 11-13, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 6 recites a limitation that is already recited in claim 1 and therefore fails to further limit the base claim.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims require for the therapeutic agent within the internal cavity to be “configured to modify expression or degradation of WASp in a cell” and a targeting 
The specification does not adequately describe the structure required for the oligonucleotide to be “configured” in a manner to meet the function of being able to modify expression or degradation of WASp in a cell; or for any targeting moiety to be “configured to target” an extracellular domain of a cell.  The structures required for the functions have not been adequately described.
The specification discloses siRNAs that specifically target WASp and therefore have a specific structure (complementarity to the target) to meet the function as claimed.  However, this single species is not adequate to describe the entire genus of possible oligonucleotides that are configured in some manner to meet the function of being able to modify expression or degradation of WASp in a cell.  The claims are not even limited to those oligonucleotides that inhibit the expression of WASp, but rather modify the expression up or down  of modify the degradation up or down.  The structure required to meet these functions has not been adequately described.
With regards to the targeting moiety, claim 3 recites a specific structural requirement to meet the functional limitations of the claims.  This single species is not representative of the entire genus of possible targeting moieties that are configured in any manner and have the function of targeting an extracellular domain of a cell.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Cox (US 2012/0077734 A1).
The Cox reference is of record and cited on the IDS filed on 7/2/20.
Cox teaches a composition comprising an agent that inhibits or downregulates WASP comprising a WASP targeted siRNA and a pharmaceutically acceptable carrier [0014][0021][0029].
Therefore, the claim is anticipated by Cox.

Claim(s) 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Anastasia et al. (WO 2004/045543 A2).
The Anastasia et al. reference is of record and cited on the IDS filed on 7/20/20.
Anastasia et al. teach pharmaceutical compositions comprising siRNA sequences comprising instant SEQ ID NOs: 1-5 and 7 (see SEQ ID NOs: 531428, 531441, 531433, 531422, 531484, and 531444, respectively; pages 15, 55).

Therefore, the claims are anticipated by Anastasia et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peer et al. (US 2011/0177155 A1), in view of Wang et al. (Biomaterials, 33, 20, 2012, 5107-5114), and Cox (US 2012/0077734 A1).
The Cox and Peer et al. references are of record and cited on the IDS filed on 7/2/20.
Peer et al. teach that an anti-integrin antibody can be a targeting moiety to be conjugated to a carrier particle such as a liposome.  An integrin ligand can be used as a targeting moiety as well [0288].  Peer et al. teach that liposomes comprise multiple layers, wherein layers can comprise different agents.  Peer et al. teach that the liposome can deliver various agents including siRNAs and small molecules [0025].

Peer et al. teach that the liposome can contain an agent such as an antisense oligonucleotide [0193].  Positively charged particles such as DOTAP are particularly preferred for such particles.  
Peer et al. teach that liposomes can be formed from phosphatidylcholines [0195]-[0196] and teach incorporation of DPPE.  For the purpose of stabilizing the lipid membrane, it is preferred to add an additional lipid component, such as cholesterol.
[0130] The terms "composition" or "pharmaceutical composition" are used interchangeably herein and refers to compositions or formulations that usually comprise an excipient, such as a pharmaceutically acceptable carrier that is conventional in the art and that is suitable for administration to mammals, and preferably humans or human cells.
Therefore, Peer et al. teaches the design and usage of liposomes and teaches each of the instantly recited structural requirements for the liposome of the instant claims other than the agent being specific for WASp.
Wang et al. teach that CD44 (a cell adhesion molecule) antibody-targeted liposomal nanoparticles are successful gene therapy vectors (title, abstract).  Therefore, 
Cox teaches [0006] methods for treating a subject with a disease or condition in which macrophages play a pathogenic role comprising administering to the subject an agent that inhibits Wiskott-Aldrich syndrome protein (WASP) or down regulates expression of Wiskott-Aldrich syndrome protein (WASP).
Cox teach delivery of siRNA molecules targeting WASP.  Since Peer et al. teaches the liposome complex as a delivery vehicle for siRNA agents or other molecules, it would have been obvious to utilize the liposome of Peer et al. to deliver a WASP-targeted siRNA of Cox with the expectation of delivery of the agent, as taught by Peer et al.
Cox teaches that [0017] the disease or condition can be, for example, cancer, chronic inflammatory disease, arthritis, atherosclerosis or osteoporosis. Where the disease is cancer, inhibiting Wiskott-Aldrich syndrome protein (WASP) or down regulating expression of Wiskott-Aldrich syndrome protein (WASP) may inhibit tumor progression and/or metastasis. For example, the agent may inhibit tumor cell invasiveness, inhibit tumor cell metastasis, and/or inhibit tumor vascularization. The cancer can be, for example, a prostate, pancreas, colon, brain, liver, lung, head or neck cancer, or in particular breast cancer.
Cox teaches that WASP is expressed exclusively in hematopoietic cells [0004].  Therefore, when utilizing the liposome of Peer et al. to direct an agent to WASP, it would have been obvious to select hematopoietic cells because WASP was known to be expressed only in hematopoietic cells.  

Cox teaches that WASP is mutated in Wiskott-Aldrich syndrome.  Therefore, WASP is an obvious target in Wiskott-Aldrich syndrome.

Claims 1-4, 6-10, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peer et al. (US 2011/0177155 A1), in view of Wang et al. (Biomaterials, 33, 20, 2012, 5107-5114), and Cox (US 2012/0077734 A1), as set forth above, further in view of Anastasia et al. (WO 2004/045543 A2).
The Anastasia et al. reference is of record and cited on the IDS filed on 7/20/20.
With regards to instant claims 1-4, 6-10, 14, and 15, the claims are considered obvious as explained in the rejection above, except for recitation of the specific sequences in claim 9.  Anastasia et al. teach pharmaceutical compositions comprising siRNA sequences comprising instant SEQ ID NOs: 1-5 and 7 (see SEQ ID NOs: 531428, 531441, 531433, 531422, 531484, and 531444, respectively; pages 15, 55).
The instant claims are compound claims and the siRNAs of Anastasia et al. meet the structural limitations via comprising the instantly recited sequences and would therefore necessarily modify expression or degradation of WASp as claimed, absent evidence to the contrary.  It would have been obvious to incorporate any known siRNA into the liposome of Peer et al. with the expectation of enhanced delivery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMY H BOWMAN/Primary Examiner, Art Unit 1635